This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37228

 5 ANGELICA M. LECHUGA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James Waylon Counts, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Defendant Angelica M. Lechuga has appealed following her convictions for

19 driving while intoxicated (DWI) (third offense), child abuse, contributing to the
 1 delinquency of a minor, and driving on a revoked license. We issued a calendar notice

 2 proposing to summarily affirm. Defendant has filed a memorandum in opposition.

 3 After due consideration, we remain unpersuaded by the assertion of error. We

 4 therefore affirm.

 5   {2}   Defendant has raised a single issue, challenging the denial of a motion for

 6 continuance. We previously set forth the relevant background information and

 7 principles. [CN 2-5] See State v. Torres, 1999-NMSC-010, ¶ 10, 127 N.M. 20, 976

 8 P.2d 20 (identifying the relevant factors). To very briefly reiterate, numerous

 9 considerations including the anticipated three-month delay, the request on the morning

10 of trial, the failure to identify any specific objective, and the apparent absence of

11 prejudice to the defense all support the district court’s ruling. See State v. Gonzales,

12 2017-NMCA-080, ¶¶ 32, 34, 36, 39-40, 406 P.3d 534) (holding that the district court

13 did not abuse its discretion in denying a motion for continuance that was filed the day

14 of trial, given the anticipated three-months of additional delay, as well as the patent

15 inconvenience to the court and the State, and the failure to establish prejudice); State

16 v. Archuleta, 2012-NMCA-007, ¶¶ 3, 5, 269 P.3d 924 (upholding the denial of a

17 motion for continuance filed the day before trial, where the defendant asserted that he

18 was unprepared but provided insufficient reasons why, and did not explain how

19 additional preparation would have benefitted the defense).



                                              2
 1   {3}   In her memorandum in opposition Defendant contends that the district court

 2 should be said to have abused its discretion because it “fail[ed] to consider any of the

 3 factors” and “did not give a reason for denying the continuance.” [MIO 6] However,

 4 we are aware of no authority in this context requiring the courts to make specific

 5 findings, and we decline to infer or presume the suggested error. See State v. Lopez,

 6 2005-NMSC-018, ¶ 21, 138 N.M. 9, 116 P.3d 80 (indicating that where explicit

 7 findings are not required, “the reviewing court indulges in all reasonable presumptions

 8 in favor of the trial court’s ruling”); State v. Greene, 1978-NMSC-099, ¶ 7, 92 N.M.
9 347, 588 P.2d 548 (observing that “abuse of discretion will not be presumed; it must

10 be affirmatively established”). As previously described, the record supplies sufficient

11 information about relevant particulars; under the circumstances, findings are not

12 essential. See Rivera-Platte v. First Colony Life Ins. Co., 2007-NMCA-158, ¶ 45, 143

13 N.M. 158, 173 P.3d 765 (“In the absence of findings, we look to the record for

14 explanation of the district court’s rationale and evidence to support its decision.”).

15   {4}   Defendant also invites the Court to presume prejudice. [MIO 7] However, such

16 a presumption prejudice is justified in only “a very limited class of cases.” State v.

17 Brazeal, 1990-NMCA-010, ¶ 18, 109 N.M. 752, 790 P.2d 1033; see also State v.

18 Salazar, 2007-NMSC-004, ¶¶ 25, 27, 141 N.M. 148, 152 P.3d 135 (recognizing that

19 prejudice may be presumed only under exceptional circumstances, and explaining that



                                              3
 1 in this regard Brazeal offers guidance). The illustrations entail far less opportunity for

 2 preparation than the four weeks involved here. [MIO 7] See Brazeal,

 3 1990-NMCA-010, ¶¶ 17-18 (indicating that prejudice may be presumed only under

 4 “egregious circumstances,” such as where counsel is not appointed in a highly

 5 publicized capital case until the day of trial; and explaining that prejudice is not to be

 6 presumed under less extreme circumstances, such as where counsel is appointed just

 7 days before the trial). We therefore conclude that this case does not present the sort

 8 of egregious circumstances capable of supporting a presumption of prejudice.

 9   {5}   Defendant further suggests that the denial of the requested continuance

10 effectively denied her a defense. [MIO 7, 10] However, she offers nothing concrete,

11 apart from the lost opportunity to refine her motion to suppress in unspecified ways,

12 and the failure to call a witness who was not mentioned at the time the continuance

13 was sought, and whose probable testimony was presumably known and not apparently

14 supportive of a viable defense. This is not persuasive. Cf. Gonzales, 2017-NMCA-

15 080, ¶¶ 39-40 (declining to consider an argument concerning the need for a

16 continuance in order to call an additional witness when that specific argument was not

17 preserved, and holding that the defendant failed to establish prejudice where the

18 probable testimony of other putative witnesses was known, but the defendant did not

19 claim they were essential and failed to procure their presence).



                                               4
 1   {6}   Finally, Defendant suggests analogy to the situation presented in State v.

 2 Stefani, 2006-NMCA-073, 139 N.M. 719, 137 P.3d 659. [MIO 7-9] In that case a

 3 continuance was improperly denied where, on the morning of trial,

 4         there were still eleven or twelve witnesses that needed to be interviewed,
 5         . . . the defense still needed to obtain an expert[,] . . . [d]efense counsel
 6         apprised the district court of some specifics regarding his lack of
 7         preparedness in light of the complexity of the case, including that he had
 8         not yet viewed any of the [s]tate’s video or photographic evidence, and
 9         had not interviewed any of the police officers[,] . . . defense counsel
10         pointed out that possible defenses would be left unexplored if he were
11         forced to go to trial immediately, including a possible search and seizure
12         suppression issue and the [s]tate’s destruction of all evidence and failure
13         to obtain any fingerprints[, and f]inally, defense counsel argued that
14         because of the co-defendant’s last minute plea the morning trial was set
15         to begin and subsequent agreement to testify for the prosecution, defense
16         counsel did not have adequate time to interview [that] witness.

17 Id. ¶ 13. Succinctly stated, the situation presented in this simple case is not remotely

18 analogous. For the reasons previously described, we deem Gonzales and Archuleta

19 far more applicable.

20   {7}   In closing, we recognize that trial counsel’s preparation does not appear to have

21 been ideal, [MIO 3, 7] and that a continuance could have been granted without doing

22 violence to Defendant’s right to a speedy trial. [MIO 6-7] Under the circumstances,

23 the district court could have exercised its discretion differently. See Gonzales, 2017-

24 NMCA-080, ¶ 38 (holding that at least one factor weighed in favor of granting a

25 continuance, where the defendant had been assigned numerous public defenders and



                                                5
 1 where counsel present at the trial “may have had less than the typical amount of time

 2 to prepare”); cf. State v. Spearman, 2012-NMSC-023, ¶ 47, 283 P.3d 272 (Daniels,

 3 J., specially concurring) (recommending that the trial courts consider the question

 4 whether a continuance will result in an “infringement of a defendant’s speedy trial

 5 rights” before ruling). However, that is not the question before us. See Boutz v.

 6 Donaldson, 1999-NMCA-131, ¶ 6, 128 N.M. 232, 991 P.2d 517 (“[W]e we will not

 7 disturb [a close decision] on appeal just because the [district] court could have

 8 reached, but was not required to reach, a different result.”). Ultimately, “[w]ith

 9 sympathetic concern for the rights of the accused, and mindful that the search for truth

10 deserves adequate time and opportunity, we . . . conclude that the [district] court did

11 not abuse its discretion.” State v. Nieto, 1967-NMSC-142, ¶ 6, 78 N.M. 155, 429 P.2d
12 353.

13   {8}   Accordingly, for the reasons stated, we affirm.

14   {9}   IT IS SO ORDERED.

15                                   ______________________________
16                                   MICHAEL E. VIGIL, Judge

17 WE CONCUR:


18 ____________________________
19 M. MONICA ZAMORA, Judge




                                              6
1 ____________________________
2 HENRY M. BOHNHOFF, Judge




                                 7